DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1 and 3-4 are pending in the application and are being examined herein.
Specification
The disclosure is objected to because of the following informalities: in para. [0063], “rear end of the reinforcing protective layer 111 is located forward end side in the axial direction (i.e., in the horizontal direction in FIG. 4) than the terminal end of the detection lead portion 106L” should read “rear end of the reinforcing protective layer 111 is located closer to the forward end side of the plate-shaped gas sensor element in the axial direction (i.e., in the horizontal direction in FIG. 4) than the terminal end of the detection lead portion 106L is” for clarity.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 11 and 12, each recitation of “rhodium” should read “the rhodium” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the noble metals" in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether “the noble metals” includes the rhodium AND the at least one noble metal other than the rhodium, OR only the at least one noble metal other than the rhodium. Claims 3-4 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Friese et al. (US 5,380,424 A) (provided in Applicant’s IDS filed on June 19, 2020) and further in view of Hotta et al. (US 2002/0060152 A1), as evidenced by Rhodium, PubChem (2021) (hereinafter “PubChem-1”) and Platinum, PubChem (2021) (hereinafter “PubChem-2”) with respect to claim 1.
Regarding claim 1, Friese teaches a gas sensor element for detecting a specific gas contained in a subject gas (a sensor element for determining the oxygen content in exhaust gases, Figure, col. 1, lns. 58-60), the gas sensor element comprising:
a solid electrolyte body having oxygen ion conductivity (a solid electrolyte 10 composed of stabilized zirconium dioxide and/or other oxides which conduct oxygen ions, Figure, col. 11, lns. 61-63, col. 2, ln. 56, claims 1-2);

wherein the gas sensor element further comprises a catalyst layer formed so as to cover at least part of the measurement electrode (a layer 12 formed so as to cover the electrode 11, wherein the layer 12 comprises catalytically active components, Figure, col. 2, lns. 58-63);
wherein the catalyst layer contains rhodium and at least one noble metal other than rhodium (the catalytic layer 12 contains rhodium and platinum, Figure, col. 2, lns. 65-68).
Friese discloses the sensor element comprising the layer 12 formed so as to cover the electrode 11, wherein the layer 12 comprises the catalytically active components rhodium and platinum (Figure, col. 2, lns. 58-68). Friese teaches that the catalytic layer 12 contains 0.5 to 5 percent by weight platinum and 0.05 to 0.5 percent by weight rhodium (Figure, col. 2, lns. 65-68). Friese does not explicitly teach an embodiment wherein, in the catalyst layer, the content of rhodium relative to the total amount of the noble metals contained in the catalyst layer is from 55 mol% to 90 mol% inclusive (for the purpose of examination, Examiner interprets “the noble metals” to include rhodium and the at least one noble metal other than rhodium).
However, Friese teaches a finite set of options for the weight percentages of platinum and rhodium. Friese teaches that the catalytic layer 12 contains 0.5 to 5 percent by weight platinum and 0.05 to 0.5 percent by weight rhodium (Figure, col. 2, lns. 65-68). Friese teaches that these weight percentages of platinum and rhodium guarantee excellent catalytic conversion of the exhaust gases (col. 3, lns. 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen the combination of 0.5 percent by weight platinum and 0.5 percent by 
Modified Friese teaches the sensor element for determining the oxygen content in exhaust gases (Figure, col. 1, lns. 58-60), wherein the sensor element comprises the electrode 11 disposed on the solid electrolyte 10 so as to be exposed to the gas to be measured (Figure, col. 2, lns. 56-58). Modified Friese is silent with respect to a reference electrode disposed on the solid electrolyte body so as to be exposed to a reference gas.
Hotta teaches an oxygen sensor element 1 for measuring oxygen content of exhaust gases (Fig. 1, para. [0033], [0035]), wherein the oxygen sensor element 1 comprises a target gas electrode 11 formed on an outer surface of a solid electrolyte body 10 so as to be exposed to the exhaust gas to be measured (Fig. 1, para. [0033], [0035]). Hotta teaches a reference gas electrode 12 formed on an inner surface of the solid electrolyte body 10 so as to be exposed to a reference gas, such that the oxygen sensor element 1 works as a concentration cell comprising the solid electrolyte body 10, the target gas electrode 11, and the reference gas electrode 12, wherein a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Friese to comprise a reference gas electrode disposed on the solid electrolyte so as to be exposed to a reference gas as taught by Hotta in order to yield the predictable result of completing the cell with a reference electrode to determine the oxygen content in exhaust gases.
Regarding claim 3, Modified Friese discloses the limitations of claim 1 as discussed previously. Modified Friese teaches the catalytic layer 12 (Figure, col. 2, lns. 60-68). Modified Friese fails to teach a porous protective layer that covers at least part of the catalyst layer.
Hotta teaches a catalytic layer 14 that comprises catalytic metal grains such as platinum and rhodium (Fig. 1, para. [0038]). Hotta teaches a catalytic protective layer 15 that covers the catalytic layer 14 (Fig. 1, para. [0034], [0050]). Hotta teaches that the catalytic protective layer 15 protects the catalytic layer 14 and keeps the catalysis of the catalytic layer 14 even in an atmosphere where a poisonous substance exists (Fig. 1, para. [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Modified Friese to include a catalytic protective layer covering the catalytic layer as taught by Hotta because the catalytic protective layer would protect the catalytic layer and keep the catalysis of the catalytic layer even in an atmosphere where a poisonous substance exists.
Regarding claim 4, Modified Friese discloses the limitations of claim 1 as discussed previously. Modified Friese teaches the sensor element according to claim 1 (the sensor element for determining the oxygen content in exhaust gases, Figure, col. 1, lns. 58-60, see rejection of claim 1 supra). Modified Friese fails to teach a gas sensor comprising: the gas sensor element according to claim 1; and a holding member that holds the gas sensor element.
Hotta teaches that the oxygen sensor element 1 may be installed in an oxygen sensor 2, which is to be disposed in an exhaust pipe of an internal combustion engine of an automotive vehicle to measure the oxygen content of exhaust gasses (Fig. 3, para. [0035]). Hotta also teaches that the gas sensor 2 comprises a housing 23 within which the oxygen sensor element 1 is retained (Fig. 3, para. [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Modified Friese to be retained in a housing of a conventional gas sensor as taught by Hotta in order to yield the predictable result of measuring the oxygen content of exhaust gas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atsumi et al. (US 2006/0024202 A1): a gas sensor having a gas sensor element which includes: a reference electrode; a solid electrolyte layer having oxygen ion conductivity; a detection electrode; and an electrode-protecting layer covering the detection electrode, wherein the electrode-protecting layer is a porous body carrying catalytic metal such as Pt, Pd, Rh, and/or Ru (abstract para. [0027]).
Su et al. (US 2011/0278169 A1): a gas sensor element is composed of at least a solid electrolyte body of oxygen ion conductivity, a reference electrode, a detection electrode, an electrode protection layer which supports noble metal catalyst such as Pt, Pd, Rh, and/or Ru (abstract, para. [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795